FILED
                                                                      Aug 06 2020, 9:19 am

                                                                            CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR                                              ATTORNEYS FOR
APPELLANTS/CROSS-APPELLEES                                 APPELLEE/CROSS-APPELLANT
William B. Weiler                                          Christopher G. Stevenson
John A. Masters                                            Wilson Kehoe Winningham LLC
Langhenry Gillen Lundquist &                               Indianapolis, Indiana
Johnson, LLC
Munster, Indiana                                           Kyle E. Cray
                                                           Kisti Good Risse
                                                           Bennett Boehning & Clary LLP
                                                           Lafayette, Indiana

                                                           ATTORNEYS FOR AMICUS
                                                           CURIAE INDIANA TRIAL
                                                           LAWYERS ASSOCIATION

                                                           Brian A. Karle
                                                           Sarah M. Wyatt
                                                           Ball Eggleston PC
                                                           Lafayette, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Eric McGowen and Vision                                    August 6, 2020
Logistics, Inc.,                                           Court of Appeals Case No.
Appellants/Cross-Appellees,                                19A-CT-1707
       v.                                                  Appeal from the Tippecanoe
                                                           Superior Court
Bradley Montes,                                            The Honorable Steven P. Meyer,
                                                           Judge
Appellee/Cross-Appellant.
______________________________                             Trial Court Cause No.
                                                           79D02-1708-CT-138



Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020                            Page 1 of 17
      Friedlander, Senior Judge.


[1]   Eric McGowen and Bradley Montes were injured in a vehicle accident after

      McGowen stopped at the scene of a prior vehicle accident and Montes collided

      with his vehicle. McGowen sued Montes, and Montes sued McGowen and

      McGowen’s employer, Vision Logistics, Inc.


[2]   In this interlocutory appeal, the parties cross-appeal the trial court’s rulings on

      their cross-motions for summary judgment, in which the court determined that

      a dispute of material fact remains to be decided at trial. We affirm in part but

      also reverse in part and remand because we conclude there are no disputes of

      material fact and McGowen and Vision are entitled to judgment as a matter of

      law.


[3]   On the morning of November 4, 2016, before the sun had risen, there was

      heavy fog in rural Tippecanoe County. McGowen was driving a semi-tractor

      (without a trailer) owned by his employer, Vision, on a two-lane county road.

      Traffic was sparse, but McGowen drove at thirty-five to forty miles per hour,

      well below the speed limit of fifty miles per hour, due to poor visibility. As he

      drove east, McGowen saw a truck in a ditch on the side of the road. The truck

      was upright and its headlights were on, pointing at McGowen’s semi as he

      approached. The truck’s roof, windshield, and hood were heavily damaged.

      McGowen also saw another vehicle stopped in the road near the truck, but that

      vehicle drove off as McGowen approached. McGowen speculated that there

      had been a two-car accident, and the other vehicle was leaving the scene.


      Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020        Page 2 of 17
[4]   McGowen saw a man, later identified as Ryan Patton, “kind of wandering

      around” the truck. Appellee/Cross-Appellant’s App. Vol. II, p. 40. McGowen

      thought Patton “was drunk at first” or possibly injured. Id.


[5]   McGowen stopped his semi in the road. He kept his foot on the brake, rather

      than shifting the semi’s transmission to park. The semi’s rear brake lights

      activated automatically when the driver pressed on the brake pedal. McGowen

      checked his side mirrors as he slowed to a halt, but he did not see any sign of

      vehicles approaching from behind.


[6]   McGowen rolled down the passenger window and asked Patton, “Are you

      okay?” Id. Patton climbed up to the semi’s passenger-side window and

      responded, “Yeah.” Id. Next, McGowen asked Patton if he wanted McGowen

      to call 911. Patton responded, “Yeah, if you don’t mind.” Id.


[7]   Rebecca Higgins was traveling westbound on the same road and she saw the

      headlights of McGowen’s semi, stopped in the road. She pulled past the semi,

      parked on the side of the road opposite the semi, and activated her hazard

      lights. She saw Patton’s truck after she had passed the semi. Higgins also saw

      the semi’s brake lights.


[8]   Meanwhile, Montes was also driving east on the same county road. Higgins

      saw Montes’ car traveling in her direction. She activated her vehicle’s high

      beams to warn Montes, but he did not slow down. Higgins also rolled down

      her window, waved her arms, and yelled, but Montes still did not slow down.

      He instead collided with the rear of McGowen’s semi, without braking,

      Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020      Page 3 of 17
       immediately after Patton had asked McGowen to call 911. McGowen

       estimated no more than fifteen to thirty seconds had elapsed from the time he

       stopped until the time Montes struck the semi. Another vehicle that was also

       traveling east on the road, behind Montes, saw McGowen’s semi and stopped

       before hitting Montes’ car.


[9]    Both McGowen and Montes suffered injuries from the collision. Montes later

       recalled seeing the rear of McGowen’s semi prior to the collision, but he was

       unsure of the distance at which he first saw it.


[10]   This case began on August 24, 2017, when McGowen sued Montes, claiming
                      1
       negligence. Montes filed an answer, counter-sued McGowen for negligence,

       and sued Vision as a third-party defendant, alleging McGowen had been

       working for Vision at the time of the collision.


[11]   In January 2019, McGowen and Vision filed a motion for summary judgment,

       asking the court to determine that they were immune from Montes’ negligence

       claims under Indiana Code section 34-30-12-1 (2008), also known as the Good

       Samaritan Law (“GSL”). Montes responded to the motion and filed a cross-

       motion for partial summary judgment, asserting the GSL did not apply to

       McGowen’s conduct.




       1
        McGowen also sued Montes’ insurer, but the insurer prevailed on a motion for summary judgment and
       ceased to be a party to the case.

       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020                       Page 4 of 17
[12]   After a hearing, the trial court issued an order determining: (1) there is no

       dispute of material fact that McGowen was rendering emergency care, for

       purposes of the GSL, when he stopped and offered to call 911; but (2) there is a

       dispute of material fact as to whether McGowen’s act in stopping on the road

       amounted to gross negligence or willful or wanton misconduct, for purposes of

       the GSL. The court granted in part and denied in part McGowen and Vision’s

       motion for summary judgment, and denied Montes’ cross-motion for partial

       summary judgment.


[13]   Montes, McGowen, and Vision asked the trial court to certify its order for

       interlocutory review. The court granted the motion. Next, both sides

       separately asked the Court to accept this appeal. The Court granted the

       motions, and this appeal followed.


                                         1. Standard of Review
[14]   Summary judgment orders are reviewed de novo, applying the same standard of

       review as the trial court. AM General LLC v. Armour, 46 N.E.3d 436 (Ind. 2015).

       Summary judgment is appropriate if the evidence designated by the parties

       demonstrates “there is no genuine issue as to any material fact and . . . the

       moving party is entitled to judgment as a matter of law.” Ind. Trial Rule 56(C).


[15]   The movant bears the initial burden of demonstrating the absence of a genuine

       issue of material fact. Hughley v. State, 15 N.E.3d 1000 (Ind. 2014). If the

       movant bears its burden, then the nonmovant must present contrary evidence

       showing an issue for the trier of fact. Id. All evidence must be construed in

       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020      Page 5 of 17
       favor of the nonmovant. Mahan v. Am. Standard Ins. Co., 862 N.E.2d 669 (Ind.

       Ct. App. 2007), trans. denied.


[16]   Cross-motions for summary judgment do not alter our standard of review.

       Alexander v. Linkmayer Dev, II, LLC, 119 N.E.3d 603 (Ind. Ct. App. 2019).

       Instead, we consider each motion separately to determine whether the movant

       is entitled to judgment as a matter of law. Mahan, 862 N.E.2d 669.


[17]   In addition, this case requires us to review the trial court’s application of the

       GSL. Interpretation of a statute is a question of law reserved for the courts and,

       as is the case for a summary judgment order, is reviewed under a de novo

       standard. Ind. State Bd. of Educ. v. Brownsburg Cmty. Sch. Corp., 865 N.E.2d 660

       (Ind. Ct. App. 2007).


                                    2. The Good Samaritan Law
[18]   The GSL provides:


               (a) This section does not apply to services rendered by a health
               care provider (as defined in IC 34-18-2-14 or IC 27-12-2-14 before
               its repeal) to a patient in a health care facility (as defined in IC
               27-8-10-1).


               (b) Except as provided in subsection (c), a person who comes
               upon the scene of an emergency or accident, complies with IC 9-
               26-1-1.5, or is summoned to the scene of an emergency or
               accident and, in good faith, gratuitously renders emergency care
               at the scene of the emergency or accident is immune from civil
               liability for any personal injury that results from:



       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020        Page 6 of 17
        (1) any act or omission by the person in rendering the emergency
        care; or


        (2) any act or failure to act to provide or arrange for further
        medical treatment or care for the injured person;


        except for acts or omissions amounting to gross negligence or
        willful or wanton misconduct.


        (c) This subsection applies to a person to whom IC 16-31-6.5
        applies. A person who gratuitously renders emergency care
        involving the use of an automatic external defibrillator is immune
        from liability for any act or omission not amounting to gross
        negligence or willful or wanton misconduct if the person fulfills
        the requirements set forth in IC 16-31-6.5.


        (d) This subsection applies to an individual, business, or
        organization to which IC 16-31-6.5 applies. An individual,
        business, or organization that allows a person who is an expected
        user to use an automatic external defibrillator of the individual,
        business, or organization to in good faith gratuitously render
        emergency care is immune from civil liability for any damages
        resulting from an act or omission not amounting to gross
        negligence or willful or wanton misconduct by the user or for
        acquiring or providing the automatic external defibrillator to the
        user for the purpose of rendering the emergency care if the
        individual, business, or organization and the user fulfill the
        requirements set forth in IC 16-31-6.5.


        (e) A licensed physician who gives medical direction in the use of
        a defibrillator or a national or state approved defibrillator
        instructor of a person who gratuitously renders emergency care
        involving the use of an automatic external defibrillator is immune
        from civil liability for any act or omission of the licensed


Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020       Page 7 of 17
               physician or instructor if the act or omission of the licensed
               physician or instructor:


               (1) involves the training for or use of an automatic external
               defibrillator; and


               (2) does not amount to gross negligence or willful or wanton
               misconduct.


       Ind. Code § 34-30-12-1.


[19]   The GSL has rarely been addressed by Indiana’s appellate courts. The statute’s

       grant of immunity from civil liability under certain circumstances limits a

       claimant’s right to bring suit, “in derogation of the common law.” Beckerman v.

       Gordon, 614 N.E.2d 610, 612 (Ind. Ct. App. 1993), reh’g denied, 618 N.E.2d 56

       (1993), trans. denied. We strictly construe such statutes against limitations on

       the right to sue. Id.


[20]   When applying a statute to a case, “our first task is to give its words their clear

       and plain meaning, while considering the structure of the statute as a whole.”

       City of Lawrence Utils. Serv. Bd. v. Curry, 68 N.E.3d 581, 585 (Ind. 2017). If a

       statute contains clear and unambiguous language, it is not subject to judicial

       interpretation. Yates v. Kemp, 979 N.E.2d 678 (Ind. 2012).


                               3. Cross-Appeal: Emergency Care
[21]   We first address Montes’ cross-appeal claim because, if it is meritorious, it

       would be dispositive of the appeal. He argues the trial court should have

       granted his motion for partial summary judgment because McGowen was not
       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020        Page 8 of 17
       rendering emergency care for purposes of the GSL when he stopped at the

       accident scene to ask if Patton was okay and whether he should call 911.

       Montes argues that the GSL applies only to “persons actively participating in

       rendering care or assistance,” Appellee/Cross-Appellant’s Br. p. 15, and not to
                                                  2
       people in McGowen’s situation. He further argues the facts demonstrate there

       was no emergency at the time McGowen stopped his semi.


[22]   The General Assembly has defined the phrase “gratuitously renders emergency

       care,” as set forth in the GSL, in relevant part:


               [t]he giving of emergency care (including the use of an automatic
               external defibrillator):


               (1) that was volunteered without legal obligation on the part of
               the person rendering the emergency care; and


               (2) for which the person rendering the emergency care does not
               expect remuneration.


       Ind. Code § 34-6-2-51 (1999). This statute focuses on the element of

       gratuitousness and does not address what conduct, other than the use of a

       defibrillator, meets the definition of emergency care.


[23]   Similarly, Indiana’s prior cases applying the GSL have not sought to define

       “emergency care.” In McKinney v. Public Service Company of Indiana, Inc., 597



       2
        In addition, amicus curiae Indiana Trial Lawyers Association claims “emergency care” means
       “administration of first aid, medical care, or physical assistance.” Amicus Curiae Br. p. 8.

       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020                            Page 9 of 17
N.E.2d 1001 (Ind. Ct. App. 1992), trans. denied, a panel of this Court was asked

       to determine whether a vehicle that was disabled due to a flat tire, where the

       driver was uninjured, was an “accident” for purposes of the Samaritan Law.

       The panel determined that those circumstances did not amount to an accident,

       and the person who stopped to change the flat tire was not immune from civil

       suit under the GSL. In Beckerman, 614 N.E.2d 610, this Court was similarly

       asked to determine whether the circumstances of that case amounted to an

       “accident” for purposes of the GSL. A doctor had been called to a house to

       treat an ill person, who subsequently died from a heart attack. This Court

       concluded the victim’s medical condition was not a “sudden calamitous event,”

       and the GSL did not provide immunity from suit. Id. at 613.


[24]   The parties cite several cases from other jurisdictions in support of their claims.

       Those cases are not particularly helpful here because other states’ Good

       Samaritan laws are drafted differently from Indiana’s, and the courts applying

       those statutes have reached differing results. See, e.g., McDowell v. Gillie, 626
N.W.2d 666, 675 (N.D. Sup. Ct. 2001) (stopping at an accident to ask if

       assistance is needed can constitute rendering “aid” for North Dakota’s GSL);

       Howell v. City Towing Assoc., Inc., 717 S.W.2d 729, 731 (Tex. Ct. App. 1986)

       (tow truck driver calling his dispatcher after passenger suffered medical

       emergency did not amount to “emergency care” as defined by Texas’ GSL),

       writ refused.


[25]   In the absence of a statutory definition or prior caselaw, we define “emergency

       care” in accordance with our principles of statutory application. Subsection

       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020        Page 10 of 17
       (b)(2) of the GSL distinguishes between medical treatment and other forms of

       emergency assistance, providing immunity for persons who “provide or arrange

       for further medical treatment or care.” Ind. Code § 34-30-12-1(b)(2) (emphasis

       added). Based on the plain language of the statute, “emergency care” thus

       encompasses actions other than direct medical treatment. In addition, the

       Samaritan Law immunizes an “act or failure to act to provide or arrange for

       further medical treatment or care for the injured person.” Id. In the current

       case, it is undisputed that McGowen stopped his semi to ask Patton if he was

       okay and if McGowen should contact 911. McGowen was thus seeking to

       arrange medical treatment, as mentioned in the statute.


[26]   Montes and amicus curiae argue that, reading the GSL in its entirety, the

       statute encompasses only medical care or first aid. We disagree. Subsections

       (c), (d), and (e) of the GSL address the use of a defibrillator to provide medical

       assistance. The General Assembly clearly knew how to specify medical care,

       including specific medical treatments, in the GSL. If the General Assembly had

       intended to specify that “emergency care” meant only medical treatment or first

       aid, they could have done so. “We cannot add new words to a statute but are

       bound to apply statutes as the legislature has written them.” Matter of Supervised

       Estate of Kent, 99 N.E.3d 634, 639 (Ind. 2018). We conclude from the

       unambiguous language of the GSL that stopping and asking if a person who has

       been involved in an accident needs help is “emergency care.”


[27]   Next, Montes argues the scene of the vehicle collision did not qualify as an

       “objective emergency.” Appellee/Cross-Appellant’s Br. p. 13. The Beckerman

       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020      Page 11 of 17
       court defined an “accident” as a “sudden calamitous event.” Beckerman, 614
N.E.2d at 613. In this case, McGowen arrived on the scene of an automobile

       accident, possibly a two-car collision. Further, Patton was wandering around

       the truck, giving McGowen the impression that he was injured or drunk. This

       is ample, undisputed evidence of a sudden event, with a potentially injured

       person, that qualified as an emergency for purposes of the GSL. The trial court

       did not err in denying Montes’ motion for partial summary judgment.


           4. Gross Negligence and Willful and Wanton Misconduct
[28]   The GSL provides that a person is not shielded from civil liability if the person’s

       acts or omissions while providing emergency care amounted to “gross

       negligence or willful or wanton misconduct.” Ind. Code § 34-30-12-1. The trial

       court determined there was a dispute of material fact as to whether McGowen’s

       conduct was grossly negligent or willful or wanton. McGowen and Vision

       argue that the undisputed facts establish that his acts did not meet either

       standard, and they conclude the trial court should have granted their motion for

       summary judgment in its entirety.


[29]   The General Assembly has frequently used the phrases “gross negligence” and

       “willful or wanton misconduct” in statutes granting immunity from civil

       damages. See, e.g., Ind. Code § 21-44.5-2-6 (2019) (administration of auto-

       injectable epinephrine); Ind. Code § 31-33-6-2 (2018) (reporting child abuse or

       neglect); Ind. Code § 10-17-13.5-7 (2018) (physicians’ administration of

       hyperbaric oxygen treatments to veterans). We have not found a statutory


       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020      Page 12 of 17
       definition of those terms for purposes of the GSL, and the parties have not

       directed us to any.


[30]   The Indiana Supreme Court has defined gross negligence as “‘[a] conscious,

       voluntary act or omission in reckless disregard of . . . the consequences to

       another party.’” N. Ind. Pub. Serv. Co. v. Sharp, 790 N.E.2d 462, 465 (Ind. 2003)

       (quoting BLACK’S LAW DICTIONARY 1057 (7th ed. 1999)). A finding of

       gross negligence is predicated on a showing of negligence, as it is the intentional

       failure to perform a duty in reckless disregard of the consequences. York v.

       Fredrick, 947 N.E.2d 969 (Ind. Ct. App. 2011), trans. denied.


[31]   In Miller v. Indiana Department of Workforce Development, 878 N.E.2d 346 (Ind.

       Ct. App. 2007), Miller was driving his employer’s truck when he stopped at a

       stop sign. Upon driving into the intersection, he collided with a vehicle

       approaching from his right side. Miller’s employer terminated him after the

       collision, citing a provision of a labor agreement that permitted instant

       termination for “gross negligence.” Id. at 350.


[32]   Miller sought unemployment benefits, and he appealed the denial of his

       request. A panel of this Court applied the definition of gross negligence set

       forth above, noting “the question of whether an act or omission constitutes

       gross negligence is generally a question of fact, [but] the question may become

       one of law if ‘the facts are undisputed and only a single inference can be drawn

       from those facts.’” Id. at 356 (quoting Sharp, 790 N.E.2d at 466). The Court

       concluded that Miller’s failure to use due care when entering the intersection


       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020     Page 13 of 17
       after stopping at the stop sign was “negligent, but not grossly negligent.” Id. at

       357.


[33]   In this case, the undisputed facts establish that McGowen was driving at only

       thirty-five to forty miles per hour when he stopped his semi in the road at the

       scene of an accident. McGowen did not put his semi in park but merely pressed

       on the brake, activating his rear brake lights. He was unaware of any vehicles

       behind him. McGowen asked Patton if he was okay and whether he should

       call 911, immediately before Montes collided with the rear of the semi.

       McGowen stated, without contradiction, that only fifteen to thirty seconds

       elapsed between him stopping his semi and being rear-ended by Montes. These

       circumstances resemble at worst the mere negligence at issue in Miller, rather

       than the reckless disregard for others that characterizes gross negligence.


[34]   Montes claims there are several material disputes of fact that justify the trial

       court’s partial denial of McGowen and Vision’s motion for summary judgment

       on the issue of gross negligence. We disagree. He points to evidence that

       McGowen could have pulled off the road, contradicting Montes’ statement

       during a deposition that there was no space for his semi along the side of the

       road. This fact is immaterial due to the short duration of the stop prior to the

       collision and McGowen’s choice to not put the semi in park, allowing him to

       move on quickly if needed.


[35]   There is also a dispute as to whether McGowen activated his vehicle’s hazard

       lights after stopping, in the brief interval before Montes collided with him. This


       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020       Page 14 of 17
       factual dispute is also immaterial because it is undisputed that McGowen’s

       brake lights activated when he stopped, and: (1) the brake lights override the

       hazard lights, and (2) the brake lights are as bright as the hazard lights.


[36]   Finally, Montes claims McGowen violated numerous traffic regulations and

       commercial driver standards when he stopped in the road. Even if McGowen’s

       acts were contrary to statutes, “violation of a statutory duty creates a

       presumption of negligence that may be rebutted.” Sandberg Trucking, Inc. v.

       Johnson, 76 N.E.3d 178, 188-89 (Ind. Ct. App. 2017). A presumption of

       negligence is dissimilar to a presumption of gross negligence. We conclude that

       there is no dispute of material fact as to whether McGowen was grossly

       negligent.


[37]   Turning to willful or wanton conduct, such conduct consists of two elements:

       “(1) the defendant must have knowledge of an impending danger or

       consciousness of a course of misconduct calculated to result in probable injury;

       and (2) the actor’s conduct must have exhibited an indifference to the

       consequence of his conduct.” Witham v. Norfolk and Western Ry. Co., 561
N.E.2d 484, 486 (Ind. 1990). “The distinction between constructive willfulness

       and mere negligence depends on the actor’s state of mind.” McKeown v. Calusa,

       172 Ind. App. 1, 6-7, 359 N.E.2d 550, 554 (1977).


[38]   In Frybarger v. Coffelt, 180 Ind. App. 160, 387 N.E.2d 104 (1979), a passenger in

       Coffelt’s car died when Coffelt chose to race another driver on a two-lane

       highway at night and collided with a third car attempting to turn left across the


       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020        Page 15 of 17
       highway. On appeal, the passenger’s estate argued that the trial court erred in

       determining Coffelt’s conduct did not meet the definition of willful or wanton

       misconduct. A panel of this Court concluded that, although Coffelt was racing

       at night at a high rate of speed, a dip in the road made it impossible for him to

       see the car in time to avoid striking it, and there was no evidence of any other

       reckless behavior by Coffelt. The Court affirmed the trial court’s determination

       that Coffelt had not behaved willfully and wantonly.


[39]   In the current case, the standard of review is different, but McGowen’s conduct

       is far less reckless than Coffelt’s. On a dark, foggy morning, McGowen drove

       on a two-lane county road at thirty-five to forty miles per hour due to poor

       visibility. He came to a stop when he saw Patton and the wrecked truck along

       the side of the road, pressing on the brake rather than shifting into park.

       McGowen checked his side mirrors as he slowed to a halt, but he did not see

       any sign of approaching vehicles. He barely had time to ask Patton if he was

       okay and whether he should call 911 when Montes collided with the back of the

       semi. During McGowen’s deposition, when asked if he was concerned that

       stopping on the road may have been hazardous, he stated, “I was more

       concerned about [Patton]. I thought it was a two-car accident.”

       Appellants’/Cross-Appellees’ App. Vol. II, p. 104. There is no evidence that

       McGowen was indifferent to the results of his conduct. Rather, the undisputed

       facts demonstrate McGowen was aware of dangerous road conditions and

       attempted to drive carefully while rendering aid to Patton. As a matter of law,

       McGowen’s conduct did not meet the standard of willful or wanton


       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020      Page 16 of 17
       misconduct. The trial court erred in denying in part McGowen and Vision’s

       motion for summary judgment, because they are entitled to the protection of

       the Good Samaritan Law.


[40]   For the reasons stated above, we affirm the judgment of the trial court in part,

       reverse in part, and remand with instructions to grant McGowen and Vision’s

       motion for summary judgment.


[41]   Judgment affirmed in part and reversed in part, and remanded with

       instructions.


       May, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CT-1707] | August 6, 2020     Page 17 of 17